      Case 2:19-cv-11363-WBV-KWR Document 58 Filed 05/25/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


JACOB KENNEDY                                              CIVIL ACTION

VERSUS                                                     NO. 19-11363

TERRAL RIVERSERVICE, INC.                                  SECTION D (4)


                                    ORDER AND REASONS


        Before the Court is Defendant Terral RiverService, Inc.’s Motion to Reopen

Discovery. 1 The Motion is opposed, 2 and Defendant has filed a Reply. 3 After careful

consideration of the parties’ memoranda, the record, and the applicable law, the

Court grants the Motion.

        Plaintiff Jacob Kennedy alleges that he was injured while working aboard the

M/V DANNY TERREL, owned by Defendant Terral RiverService, Inc. 4 Plaintiff

recently scheduled a back surgery on June 22, 2021. 5 This matter has been continued

numerous times, 6 and the discovery cutoff in this matter was April 13, 2020. 7 During

a recent status conference held in response to a joint motion to continue trial, the

Court continued trial in this matter. 8 The Court also stated that should the parties




1 R. Doc. 48.
2 R. Doc. 50.
3 R. Doc. 57.
4 See generally R. Doc. 1.
5 R. Doc. 50 at 5; R. Doc. 48-2 at 1.
6 R. Doc. 24; R. Doc. 30; R. Doc. 42.
7 R. Doc. 7.
8 R. Doc. 47.
      Case 2:19-cv-11363-WBV-KWR Document 58 Filed 05/25/21 Page 2 of 5




“seek to reopen discovery in this matter, they must file a motion seeking that relief

and specifying what additional discovery is requested.” 9

        Due to Plaintiff’s upcoming surgery, Defendant now moves to reopen

discovery. 10 Although Defendant does not clearly specify what discovery it seeks,

Plaintiff’s Opposition makes clear that Defendant seeks (1) a pre-surgical

independent medical examination of Plaintiff; (2) a post-surgical independent

medical examination of Plaintiff; (3) a post-surgical functional capacity evaluation;

and (4) the deposition of Dr. Jayme Trahan, one of Plaintiff’s treating physicians.11

Plaintiff opposes Defendant’s request to reopen discovery on the grounds that it is

untimely and may delay Plaintiff’s surgery. 12 Although Plaintiff acknowledges the

request came in light of Plaintiff’s recently-scheduled surgery, he argues that

Defendant was well aware that the condition of his back was at issue in this case, and

that IME’s are regularly scheduled before surgery is recommended. Defendant has

filed a Reply, in which it argues that it should not be denied a right to otherwise

discoverable facts in light of the delay of Plaintiff in having his surgery scheduled.

        Federal Rule of Civil Procedure 16(b)(4) provides that a Scheduling Order “may

be modified only for good cause and with the judge’s consent.” 13 According to the

Fifth Circuit, “The good cause standard requires the ‘party seeking relief to show that

the deadlines cannot reasonably be met despite the diligence of the party needing the


9 Id.
10 R. Doc. 48-2.
11 See R. Doc. 50 at 1, 5-6.
12 Plaintiff notes that Dr. Trahan’s deposition was previously scheduled for February 2021 but

postponed by agreement of the parties. Plaintiff does not object to the taking of Dr. Trahan’s deposition
as long as it does not delay the Plaintiff’s surgery.
13 Fed. R. Civ. P. 16(b)(4).
      Case 2:19-cv-11363-WBV-KWR Document 58 Filed 05/25/21 Page 3 of 5




extension.’” 14 In determining whether the movant has met its burden of proving

“good cause” under Rule 16(b)(4), this Court must consider four factors: (1) the

movant’s explanation for failing to meet the deadline; (2) the importance of the

requested relief; (3) the potential prejudice in granting the relief sought; and (4) the

availability of a continuance to cure such prejudice. 15 A district court has broad

discretion to control pretrial deadlines.16

       As to the first factor, Defendant only sought to reopen discovery when

Plaintiff’s surgery was scheduled. Although there was a long gap between the close

of discovery and the request, this reflects more on Plaintiff’s delay in having the

surgery scheduled than on Defendant’s recalcitrance. And although IME’s are

sometimes scheduled before a surgery is recommended, Defendant likely did not want

to incur the cost for an IME in a case where it was not clear whether the Plaintiff

would be undergoing surgery. The Court therefore finds that the first factor supports

reopening limited discovery.

       The second factor asks the importance of the requested relief. Courts have

found that an IME must occur prior to surgery to avoid spoilation of the evidence.17

Indeed, the Fifth Circuit has held that employers have a right to investigate a claim

for maintenance and cure before tending payments. 18 Moreover, Defendant seeks



14 S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d 533, 535 (5th Cir. 2003)
(quoting 6A Charles Alan Wright et al., Federal Practice and Procedure § 1522.1 (2d ed. 1990)).
15 Cartier v. Egana of Switzerland (America Corp.), Civ. A. No. 3:08-CV-0001-D, 2009 WL 614820, at

*3 (N.D. Tex. Mar. 11, 2009) (citing S&W Enterprises, L.L.C., 315 F.3d at 536).
16 Geiserman v. MacDonald, 893 F.2d 787 (5th Cir. 1990).
17 See, e.g., Magnolia Fleet, LLC v. Grey, No. 18-8361, 2018 WL 5619995, at *3 (E.D. La. Oct. 18, 2018)

(citing cases).
18 Boudreaux v. Transocean Deepwater, Inc., 721 F.3d 723, 728 (5th Cir. 2013).
     Case 2:19-cv-11363-WBV-KWR Document 58 Filed 05/25/21 Page 4 of 5




limited factual discovery that has a direct bearing on one of the central issues in this

case—Plaintiff’s damages. Accordingly, the Court finds that the second factor weighs

in favor of reopening limited discovery.

      The third factor asks the prejudice the Plaintiff may face should the Court

grant relief. The primary prejudice identified by Plaintiff is that the surgery could

be delayed should the Court reopen discovery. That would be unfortunate. The Court

notes, however, that such prejudice is hypothetical at the moment as Plaintiff’s

surgery is one month away. Moreover, Plaintiff himself has increased the risk of such

prejudice by opposing Defendant’s request to take a pre-surgery IME. To the extent

that any prejudice exists, it is outweighed here by the importance of the discovery at

issue. The Court would encourage the parties to work cooperatively to attempt to get

the IME conducted prior to the scheduled June surgery. The Court further finds

there is no prejudice to Plaintiff in conducting discovery after his surgery, including

the post-surgery IME. Finally, the Court notes that because any prejudice Plaintiff

faces revolves around the date of his surgery, rather than other Court deadlines, the

fourth factor is neutral.
     Case 2:19-cv-11363-WBV-KWR Document 58 Filed 05/25/21 Page 5 of 5




      IT IS HEREBY ORDERED that the Motion is GRANTED. The following

limited discovery may be conducted:         (1) a pre-surgical independent medical

examination of Plaintiff; (2) a post-surgical independent medical examination of

Plaintiff; (3) a post-surgical functional capacity evaluation; and (4) the deposition of

Dr. Trahan. All discovery must be completed by August 20, 2021.

      New Orleans, Louisiana, May 25, 2021.




                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge
